Citation Nr: 1616672	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  11-16 867	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, assigning an initial 30 percent rating for PTSD, effective July 17, 2008.  Thereafter, jurisdiction of the case was transferred to the RO in Portland, Oregon.  In the May 2011 rating decision, an increased rating of 50 percent was assigned, effective July 17, 2008.  However, as this rating is still less than the maximum benefit available, this increase did not satisfy the Veteran's appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

During the course of the appeal the Veteran raised the issue of entitlement to a TDIU due to his service-connected PTSD alone.  The Board has jurisdiction over this claim because it is a component of his claim for a higher rating for his service-connected PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issues are as noted on the title page.

The record before the Board consists entirely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a January 2016 submission, the Veteran, through his representative, asserted that his service-connected PTSD was much worse than found at the most recent November 2014 VA examination.  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Veteran should be scheduled for another VA examination to assess the nature and severity of his PTSD.

In addition, the Board finds that the opinion associated with the TDIU claim is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The November 2014 VA examiner stated that the Veteran's psychiatric symptoms were not severe enough to preclude any type of "competitive" full time employment; however, the examiner then stated that the Veteran's PTSD would lead to impaired social relationships due to anger and withdrawal, concluding that the Veteran would not do well in a "high stress work environment" or in situations that required significant social interactions.  The examiner's rationale is insufficient; it suggests that the Veteran would be precluded from some employment as a result of his PTSD.  
Moreover, the examiner should have addressed whether the Veteran's PTSD precluded him from securing and following substantially gainful employment consistent with his education and occupational experience at any time during the period on appeal, not whether such disability precluded the Veteran from "competitive" full time employment.  Consequently, the Board determines that an additional opinion regarding the Veteran's employability should be obtained.   

Further, the outcome of the TDIU claim is in part dependent on the outcome of the increased rating claim on appeal.  Therefore, the TDIU claim is inextricably intertwined with the increased rating claim and must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, the Veteran regularly receives VA treatment; however the most recent VA treatment notes of record are dated in October 2015.  Consequently, VA medical records dated from October 2015 to the present should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file all VA treatment records for the Veteran dated from October 2015 to the present.  All requests and responses, positive and negative, must be documented in the file.

2.  Schedule the Veteran for a VA psychiatric examination to assess the current nature and severity of his service-connected PTSD.  The electronic file must be made available to the examiner, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary must be performed.  All pertinent symptomatology and findings should be reported in detail in accordance with VA rating criteria.

The examiner should also address the functional effects that the Veteran's service-connected PTSD have on his ability to secure or follow a substantially gainful occupation.  When addressing the functional effects, the examiner should consider the Veteran's educational level and work history, but must not consider the Veteran's age or any non-service connected disabilities.

3.  Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without a showing of good cause may include denial of one or more of his claims.  See 38 C.F.R. §§ 3.158, 3.655 (2015).

4.  If the schedular criteria for TDIU under 38 C.F.R. 
§ 4.16(a) (2015) are not met for any portion of the appeals period, the RO must refer the appeal to the Director of Compensation for extra-schedular consideration on the issue of entitlement to TDIU.

5.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


